Citation Nr: 1214665	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  04-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

When this matter was before the Board in May 2009, the Board denied the Veteran's claims of entitlement to service connection for hypertension as secondary to service-connected PTSD, entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus, entitlement to an initial evaluation in excess of 50 percent for PTSD prior to March 26, 2008, and entitlement to an effective date prior to February 20, 2007, for the award of service connection for type II diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the Board's May 2009 decision denying entitlement to service connection for hypertension as secondary to service-connected PTSD and affirmed the remaining decisions, and remanded the case for further consideration consistent with the memorandum decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension as secondary to service-connected PTSD.  The Veteran contends that his currently diagnosed hypertension was proximately caused by his service-connected PTSD.  Alternatively, he argues that this condition has been aggravated by his service-connected PTSD.  Specifically, he contends that his PTSD causes him to be in a constant state of stress, thereby raising his blood pressure.

Initially, the Board observes the Veteran has indicated he is not claiming entitlement to service connection for hypertension as directly related to active service.  See March 2004 substantive appeal ("...my high blood pressure is either caused by, or aggravated by, my post-traumatic stress disorder (PTSD).")  

The Veteran was provided a VA examination in April 2007 to determine the etiology of his hypertension and any relation to his PTSD.  After reviewing the claims folder and physically examining the Veteran, the VA examiner diagnosed the Veteran with essential hypertension, and opined that this disorder is not likely caused by PTSD.  The VA examiner noted that the Veteran's symptoms of hypertension may be intermittently aggravated by PTSD, but did not indicate PTSD causes a chronic worsening of hypertension.  Further, the VA examiner noted that, according to the American Heart Association, risk factors for essential hypertension include heredity, race, sex and age.

In the Veteran's brief before the Court, the Veteran cites a 2009 journal article in which it was noted that a study found an association between hypertension and PTSD.

The Court in its March 2011 memorandum decision found that the Board did not adequately discuss whether the examiner's finding of intermittent aggravation satisfied the criteria for secondary service connection. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, additional evidence has been presented regarding an association between PTSD and hypertension.  As such, the Board finds that the claim must be remanded for a VA examiner to consider the 2009 journal article regarding an association between PTSD and hypertension in rendering an opinion regarding whether the Veteran's PTSD aggravated the Veteran's hypertension.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found to be present is proximately due to or permanently aggravated (chronically worsened) by the Veteran's service-connected disabilities, including PTSD, asthma with secondary chronic obstructive pulmonary disorder, diabetes mellitus, type II, tinnitus, and/or hearing loss.  The examiner should comment upon the prior examinations of record and the journal articles referenced by the Veteran.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


